Citation Nr: 1745745	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-38 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome, to include manifestations of an undiagnosed illness, chronic multi-symptom illness, or manifestations of a qualifying chronic disease as a result of service in the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Lisha A. Prater, Attorney at Law


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



	
INTRODUCTION

The Veteran had honorable active duty service with the United States Army from October 1989 to April 1993. The Veteran had a second period of service from October 1993 to April 1998, which has been deemed dishonorable for VA purposes.  Therefore, benefits cannot be awarded for injuries incurred during that period.  The Veteran's tenure of service includes service in the Persian Gulf. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the above referenced issue and the issue of whether the Veteran's character of discharge from the period of service from October 1993 to April 1998 is a bar to VA benefits were previously remanded pursuant to an October 2015 Board of Veterans Appeals decision.  As to the issue of the character of service, the Veteran was required to submit a VA Form 9 within 60 days of issuance of the Statement of the Case.  As the Statement of the Case was issued in May 2016 and the Veteran failed to perfect an appeal within the appropriate timeline, the Board does not have jurisdiction over the issue and it will not be addressed in this decision.

The issue of entitlement to service connection for chronic fatigue syndrome, to include manifestations of an undiagnosed illness, chronic multi-symptom illness, or a qualifying chronic disease as a result of service in the Persian Gulf War has returned to the Board for adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a) (2) (West 2015).





FINDING OF FACT

The Veteran does not have chronic fatigue syndrome, and does not have an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by fatigue.


CONCLUSION OF LAW

The criteria for service connection for chronic fatigue syndrome are not met. 
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the October 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board will proceed to adjudicate this case.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2015); 38 C.F.R. § 3.317 (a) (1) (2017).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a) (2017).

The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317 (a) (2017).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317 (b) (2017).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c) (2017).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469  (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends he is entitled to service connection for chronic fatigue syndrome to include as manifestations of an undiagnosed illness, chronic multi-symptom illness, or a qualifying chronic disease.  Service personnel records include a Certificate which shows that the Veteran served in Kuwait from December 1990 to May 1991 and received the Kuwait Liberation Medal.  Accordingly, the Board finds that the Veteran had a qualifying period of service in the Southwest Asia Theater of operations under 38 U.S.C.A. § 3.317 (West 2015). 

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the preponderance of the evidence shows that the Veteran does not have chronic fatigue syndrome, and he does not have an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by fatigue for which service connection may be granted. 

Service treatment records do not reflect complaints related to sleep disturbance or fatigue.  A November 1991 medical record indicates a negative response to an inquiry regarding fatigue.  In an October 1997 report of medical history, the Veteran denied having frequent trouble sleeping.

Post-service treatment records contain multiple complaints of symptoms including depression, anxiety, low motivation, fatigue, and sleep disturbance.  However, there is no reference to a confirmed diagnosis of chronic fatigue syndrome.

In October 2014, the Veteran was afforded VA examinations regarding his fibromyalgia, posttraumatic stress disorder (PTSD) and Chronic fatigue syndrome.  Regarding chronic fatigue syndrome the examiner found the diagnosis did not exist.  Regarding fibromyalgia, it was noted he was diagnosed with the same in July 2014.  The findings specifically noted fatigue as one of the symptoms associated with fibromyalgia.  The examiner noted that the fibromyalgia causes a functional impact that includes constant pain and fatigue.  Following a review of the relevant medical evidence and an in-person interview, the VA examiner opined that the Veteran's symptoms likely resulted from depression and post-traumatic stress disorder and noted the lack of concrete proof that the Veteran's service in the Persian Gulf caused the symptoms reported.  

An August 2015 VA examination noted the Veteran did not have a diagnosis of chronic fatigue syndrome.  The examiner explained that the diagnosis of chronic fatigue syndrome had been added to the file at the Veteran's request.  The examiner further noted that a diagnosis of chronic fatigue syndrome could not be rendered as the diagnosis had not been provided by a rheumatologist.  He noted that in his opinion, the symptoms were due to PTSD, depression and chronic pain syndrome.

In August 2015, a Gulf War General Medical Examination & Disability Questionnaire was prepared on behalf of the Veteran.  It indicates a "subjective diagnosis of chronic fatigue."  No signs of an undiagnosed illness or diagnosed medically unexplained chronic multi-symptom illness were specifically found not to exist.

At a March 2016 VA examination, the examiner noted a diagnosis of subjective chronic fatigue syndrome and noted the diagnosis was only added at the Veteran's request.  He noted there was no diagnosis of the disability by a rheumatologist.  He further noted that the symptoms of fatigue were most likely related to chronic pain, fibromyalgia, and PTSD/depression.  He further noted that the Veteran stated he had been diagnosed with chronic fatigue syndrome by a neurologist, but noted the neurologist consult did not note said diagnosis.  In an April 2016 addendum opinion, the same examiner reviewed the claim file and concluded that based on his review of medical literature, the Veteran's current symptoms of fatigue were most likely due to his service-connected fibromyalgia and PTSD.

Upon review of the evidence of record, the Board finds that service connection for chronic fatigue syndrome to include manifestations of an undiagnosed illness, chronic multi-symptom illness, or a qualifying chronic disease as due to service in the Persian Gulf manifested by fatigue is not warranted.  

Initially, the Board notes there is no competent evidence of a diagnosis of chronic fatigue syndrome.  Indeed, the only diagnoses of record are subjective diagnoses noted by the examiners.  Significantly, the examiners noted that the diagnosis was only noted at the Veteran's request.  

While the Board acknowledges that the Veteran is competent and credible to identify symptoms of fatigue and sleep disturbance he does not possess the requisite expertise required to render a diagnosis of chronic fatigue syndrome.  In some instances, lay persons have been deemed competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  However, insomuch as the Veteran has attempted to establish a diagnosis of chronic fatigue syndrome through his own lay assertions, in this case, the Veteran's subjective diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  

Similarly, the diagnosis of subjective chronic fatigue syndrome in the August 2015 VA examination, August 2015 Gulf War General Medical Examination & Disability Questionnaire and March 2016 VA examination are also not competent despite being noted by medical professionals, as the diagnoses are based on the Veteran's subjective reports and only memorialize the Veteran's subjective assessment that he suffers from chronic fatigue syndrome, which has been noted above, not to be a competent diagnosis.  

Furthermore, a review of the file shows that there is no other competent diagnosis of chronic fatigue syndrome of record.  Quite the contrary, the record explicitly notes no diagnosis aside from the subjective diagnosis.  Without a diagnosis of chronic fatigue syndrome, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Turning to whether the Veteran suffers from fatigue as due to an undiagnosed illness, chronic multi-symptom illness, or manifestations of a qualifying chronic disease as a result of service in the Persian Gulf War, the Board finds that service connection is also not warranted.  

In this regard, the Board notes that the Veteran is currently service connected for PTSD and fibromyalgia as due to a qualifying chronic disability.


As noted above, the VA examiners have consistently noted that fatigue is a symptoms of the already service connected PTSD and fibromyalgia.  As such, the symptom has been attributed to a known diagnosis.  Moreover, since service connection is in effect for the disabilities associated with the symptoms of fatigue, service connection cannot be separately awarded for fatigue.

Finally, the record does not show the Veteran has a chronic multi-symptom illness.  Indeed, this was specifically ruled out by the August 2015 Gulf War General Medical Examination & Disability Questionnaire.  There is no other competent evidence of record to support the contention that the Veteran has a chronic multi symptom illness.  

For the reasons stated above, the Board finds that service connection is not warranted for chronic fatigue syndrome to include manifestations of an undiagnosed illness, chronic multi-symptom illness, or a qualifying chronic disease.   Because the preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for chronic fatigue syndrome to include manifestations of an undiagnosed illness, chronic multi-symptom illness, or a qualifying chronic disease is denied.




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

